PeaesoN, C. J.
A motion in arrest of judgment, rests on error apparent upon the face of the record. It follows no statement of the case by the counsel is called for. Such statement tends to confuse and does not in any way aid the Court. We are obliged to examine the whole record and pronounce judgment according to the very right and merits-apparent on the record.
The first ground for the motion in arrest is, that the indictment avers, “ it became a material question whether Bobbitt retreated thirteen or twel/oé steps before he struck Coleman.” It is true, the indictment need only to have averred, that it became a material question whether Bobbitt retreated, before he struck Coleman ; but it is manifest, that the specification of “ thirteen or twelve steps ” is mere surplusage, and could in no wise prejudice the defendant. The same may be said of *85the averment as to striking “ two or three times/’ when an averment of a blow would have sufficed.
2. The indietment does-not charge that thedefendant “swore,n but it is dees eharge that he “ deposed and and gave in evidence to the jury wilfully and corruptly.” This amounts, especially after verdict aúd under the statute to cure formal defects and prevent refinements, to a charge that he swore willfully and corruptly,
3. The traverse of the statements of the defendant, on which the perjury is assigned, might have been more concise, but the defendant cannot complain, because it pursues his own words in taking the oath.
Error.
Pee Curiase Judgment reversed.